TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00538-CV


In the Matter of J.P.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-21,138, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 



O R D E R
PER CURIAM
	Appellant J.P. requests a second extension of time to file his appellant's brief.  
J.P. filed his notice of appeal on September 7, 2001, and the record was filed by December 3. 
On January 15, 2002, this Court notified J.P. that his appellant's brief was overdue.  On January
25, J.P. filed his first request for an extension of time.  This Court granted his request and
extended the deadline for filing his brief until February 19.  On February 19, J.P. filed his second
request for an extension of time, requesting until March 19 to file his appellant's brief.   J.P. is
hereby ORDERED to file his brief no later than March 19, 2002.  If he fails to file his brief by
that date, his appeal is subject to dismissal for want of prosecution.
	It is ordered March 1, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish